t c memo united_states tax_court michael g bunney petitioner v commissioner of internal revenue respondent docket no filed date john alan cohan for petitioner lorraine y wu for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioner’s federal income taxes and an addition_to_tax as follows year deficiency addition_to_tax sec_6651 dollar_figure big_number big_number -- dollar_figure -- the issue for decision is whether petitioner is entitled to deduct claimed losses reported on schedule f profit or loss from farming from his horse activity for the years in issue petitioner presented neither evidence nor argument concerning the addition_to_tax and is thus deemed to have conceded that issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in la jolla california at the time he filed the petition in this case petitioner received an undergraduate degree in marketing from san diego state university he received a master of business administration with a specialization in finance from national university petitioner has been employed with several public and privately held companies since he wa sec_21 with positions ranging from sales representative to chief operating officer and executive vice president petitioner spent years of active_duty in the navy and years in the naval reserves retiring at the rank of captain petitioner has taught courses in marketing sales management business planning small_business management computer science aeronautics and accounting at various colleges in southern california petitioner was married prior to the years in issue and was granted a judgment of dissolution of the marriage on date petitioner’s daughter sarah a bunney was born on date during petitioner was employed by time warner entertainment and video home sales services inc petitioner’s wages as reported on his forms w-2 wage and tax statement totaled dollar_figure in during petitioner was employed by winnebago software co winnebago and verio-san diego inc in petitioner traveled to northern california and sun valley idaho as part of his employment petitioner’s wages as reported on his forms w-2 totaled dollar_figure in during petitioner was employed by winnebago and pulse engineering inc as a part of his employment in petitioner traveled to singapore china germany toronto canada boston massachusetts new york city new york and eden prairie minnesota petitioner’s wages as reported on his forms w-2 totaled dollar_figure in the horse activity petitioner began riding horses when he was years old and has always had an interest in horses in he developed an interest in reining horses a type of western riding sport petitioner engaged in the horse activity under the name m s performance horses m s at the outset petitioner neither obtained a business license nor filed a fictitious name statement for m s during the years in issue petitioner operated m s to breed train sell and compete horses petitioner researched the horse activity by going to reining competitions reading books and publications about the industry and attending clinics in petitioner purchased his first breeding stallion an american paint horse bandits lucky doc on date petitioner prepared a business plan for m s including an income statement and an estimate of revenues and expenses over the next few years m s changed direction due to a change in the breeding rules for reining horses as a result of this change petitioner began to purchase high-quality broodmares to breed with horses in southern california petitioner did not update his business plan to reflect the change in the direction of the business petitioner sold bandits lucky doc in petitioner employed manuel campos campos as a trainer for years campos’s business manuel campos performance horses campos horses had about to full-time clients with of them engaging in breeding or training as a business when petitioner first became a client of campos horses he owned a breeding stallion and was breeding paint horses petitioner also took riding lessons from campos from date through date petitioner was a member of the national reining horse association reining association petitioner let his membership expire at the end of petitioner was not listed with the reining association as a trainer or breeder during the years in issue in date petitioner signed a declaration with the reining association stating that he had not trained or assisted in training for remuneration for the prior years neither petitioner nor m s was listed with the reining association as having collected any lifetime earnings or points from reining association approved shows petitioner’s daughter however has ridden horses in reining competitions in the youth categories petitioner’s daughter earned dollar_figure in lifetime earnings and dollar_figure points in reining association approved shows as of date petitioner’s business records petitioner maintained his business records using the computer_software program known as quicken petitioner created with the quicken program a list of expenses for the years in issue petitioner did not maintain records of any bills from veterinarians for services provided to m s campos horses occasionally would provide bills and invoices for services performed as petitioner requested petitioner did not receive or maintain bills of sale or purchase records for all of the horses he owned petitioner did not receive or maintain registration documents or transfer reports to establish the number and identities of the horses he owned during the years in issue petitioner did not consistently provide a bill of sale to customers who purchased his horses the retained copies of bills of sale showed either petitioner or petitioner and his daughter as the sellers petitioner kept advertising and promotional materials on his computer petitioner prepared flyers and business cards on his computer advertising bandits lucky doc for breeding of the advertisements that petitioner kept none of them listed m s or petitioner as the seller or breeder of the horse advertised in petitioner used the name three colts west performance horses to promote a horse on a flyer in petitioner placed three advertisements in performance horse magazine under his name without reference to m s petitioner distributed business cards at competitions and shows in order to advertise bandits lucky doc m s did not have stationery with its own name or logo instead almost all correspondence was prepared under petitioner’s name or under petitioner’s and petitioner’s daughter’s names several letters were prepared under the heading of olympic equine enterprises or three colts west performance horses petitioner did not retain correspondence sent to m s from potential clients or other third parties until petitioner insured bandits lucky doc petitioner did not insure any of the horses that he owned during the years in issue in petitioner prepared an inventory of some of the equipment used by m s in order to have the equipment covered under his homeowner’s insurance_policy some of the equipment was stored at an offsite trainer’s facility petitioner did not have a dedicated telephone line for m s and instead used a pager a cellular telephone and his home telephone line petitioner occasionally used his employers’ telephone numbers for m s in petitioner opened a dedicated bank account for m s with union bank of california on date petitioner filed a fictitious business name statement for m s on date in connection with custody and child_support proceedings petitioner signed a declaration that was filed with the superior court of california for the county of san diego in the declaration petitioner claimed that the losses_incurred by m s should be considered to reduce his income for purposes of calculating child_support payments petitioner made a similar claim regarding losses from a consulting business the graham group graham petitioner estimated dollar_figure in monthly losses from m s and dollar_figure in monthly losses from graham on date petitioner filed an income and expense declaration with the superior court petitioner estimated monthly expenses of dollar_figure for his daughter’s pet supplies and associated expenses on date petitioner filed a second income and expense declaration estimating monthly expenses of dollar_figure for pet supplies for daughter’s horses on date petitioner filed a responsive declaration to order to show cause or notice of motion with the superior court petitioner stated in the declaration that he paid percent of the expenses related to his daughter’s three horses totaling over dollar_figure per month federal tax returns petitioner filed form sec_1040 u s individual_income_tax_return for through petitioner listed his occupation on the returns as manager equine business attached to each of the form sec_1040 was a schedule f reporting a net farm loss each year for petitioner’s horse activity petitioner described his horse activity on the schedules f as equine breeding training and sales from through petitioner reported the following gross_receipts and losses with respect to the horse-related activity year gross_income expenses loss total dollar_figure dollar_figure big_number big_number -0- big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure petitioner has never realized a profit from the horse activity petitioner filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for extending the due_date for the return until date petitioner did not request a further extension of time to file on date petitioner filed his return for opinion at the outset we note that petitioner’s briefs did not comply with rule e in that his proposed findings_of_fact recite testimony from trial and rely on documents that were not admitted into evidence thus his briefs are unreliable and unhelpful the factual assertions not based on evidence will be disregarded the horse activity respondent determined that petitioner’s horse activity was not an activity engaged in for profit within the meaning of sec_183 under sec_183 if an activity is not engaged in for profit no deductions attributable to the activity shall be allowed except as provided in sec_183 sec_183 allows only those deductions that are not dependent upon a profit objective such as taxes sec_183 allows the deductions that would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 an activity_not_engaged_in_for_profit is defined in sec_183 as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or or sec_212 under sec_183 in the case of an activity consisting in major part of the breeding training showing or racing of horses if the gross_income derived from the activity exceeds the deductions for any of consecutive taxable years then the activity shall be presumed to be engaged in for profit unless the commissioner establishes to the contrary see 72_tc_411 affd without published opinion 647_f2d_170 9th cir because m s has operated at a loss since it began in the presumption does not apply in this case the court_of_appeals for the ninth circuit to which an appeal in this case would lie has held that for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he engaged in the activity with the primary predominant or principal purpose and intent of realizing an economic profit independent of tax savings 4_f3d_709 9th cir affg tcmemo_1991_212 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 see prieto v commissioner tcmemo_2001_266 affd 59_fedappx_999 9th cir the taxpayer’s expectation need not be a reasonable one but the profit objective must be bona_fide golanty v commissioner supra pincite sec_1_183-2 income_tax regs in determining whether the requisite intention to make a profit exists greater weight is to be given to the objective facts than to the taxpayer’s self- serving characterization of his intent indep elec supply inc v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether the taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and elements of personal pleasure or recreation these factors are not intended to be exclusive and no one factor or majority of the factors need be considered determinative golanty v commissioner supra pincite sec_1_183-2 income_tax regs in this case the predominant factors weighing against petitioner are whether petitioner carried on the activity in a businesslike manner petitioner’s history of losses and the elements of personal pleasure involved none of the other factors supports his position petitioner argues that he conducted his horse activity in a businesslike manner maintaining complete and accurate books_and_records conducting the activity in a manner substantially_similar to comparable businesses that are profitable and making changes in operations to adopt new techniques or abandon unprofitable methods are factors that may indicate that a taxpayer conducted the activity for profit 72_tc_659 sec_1_183-2 income_tax regs petitioner did not maintain accurate and complete books_and_records for m s petitioner testified that it was not his practice to use bills of sale or purchase agreements when horses changed ownership the documents that petitioner provided as bills of sale were computer-generated and petitioner admitted to printing them from his computer hard drive in preparation for trial petitioner testified that it was not the general practice in the industry to provide bills of sale and that the important documents were the registration document and transfer report at the time of trial however petitioner was unable to provide registration documents for any horse that he owned and he did not have copies of transfer reports for any horses that he purchased or sold during the years in issue petitioner did not maintain records of the breeding of any mares the materials that petitioner provided as evidence of his advertising were also computer-generated and were printed in preparation for trial petitioner provided no evidence of original advertisements used by m s petitioner had no record of correspondence from other persons the correspondence he provided was also computer-generated and was prepared for trial petitioner had no records of bills or invoices for any expenses he incurred on behalf of m s petitioner provided a list of expenses that was prepared using the quicken software program the expense report was prepared and printed solely for trial petitioner did not maintain records for the purpose of decreasing expenses or increasing profits almost all of petitioner’s evidence regarding his record keeping was printed from his computer in preparation for trial petitioner provided no credible_evidence of conducting a business of horse breeding and there is no reliable evidence that he was breeding any horses after selling bandits lucky doc a taxpayer’s history of income or loss with respect to an activity may indicate the presence or absence of a profit objective see golanty v commissioner t c pincite kuberski v commissioner tcmemo_2002_200 sec_1_183-2 income_tax regs the magnitude of the activity’s losses in comparison with its revenues may be an indication that the taxpayer did not have a profit objective mckeever v commissioner tcmemo_2000_288 a continuous series of losses during the startup stage will not necessarily be deemed indicative that the activity was not engaged in for profit sec_1_183-2 income_tax regs the cumulative loss however should not be of such a magnitude that an overall profit on the entire operation could not possibly be achieved see 45_tc_261 affd 379_f2d_252 2d cir from until m s had cumulative losses totaling dollar_figure petitioner claims that it takes time to reach a profitable level in a horse breeding business and that m s was still in the startup phase petitioner has not however provided any evidence or plan that he could ever recoup his prior losses or make the business profitable petitioner did not provide any evidence that he changed his business plan in order to make the business profitable the magnitude of m s’s continuing losses in comparison to the revenues m s received negates a profit objective elements of personal pleasure or recreation from an activity may indicate that the activity was not engaged in for profit sec_1_183-2 income_tax regs petitioner stated in documents filed with the superior court that he supported his daughter’s interest through the years by providing for the costs of maintaining her horses and paying for riding competitions petitioner has provided no credible_evidence that he owned any horses other than those used by his daughter for recreational purposes based on the preponderance_of_the_evidence and particularly the large recurring and unlikely to be recouped losses we conclude that petitioner’s horse activity was not engaged in for profit to reflect the foregoing decision will be entered for respondent
